Madsen, J.
(dissenting) — To establish the scope of a duty in a negligence case, a plaintiff must demonstrate the foreseeability of the risk of harm. The question in this case is not, as the majority asserts, whether Burlington Northern (BN) breached its duty of care by failing to foresee the injury, but rather whether the injury was foreseeable at all. Under the Federal Employers’ Liability Act (FELA), an employer has a duty to provide the employee with a reasonably safe tool or appliance with which to work. The majority ignores the federal case law which holds that the existence of a safer tool is not evidence that the tool used is unsafe, and is thus not evidence of foreseeability. Because Seeberger failed to show that the wrecking bar he used was unsafe, summary judgment for BN was appropriate. While the majority correctly points out that the Court of Appeals misconstrued the case law to allow a finding of “slightly negligent,” the majority itself goes on to apply a substan*826tially similar standard. Majority at 821. The majority couches its reasoning in the public policy and humanitarian purposes behind FELA, but in the end would allow this policy to compensate for a total lack of evidence of foreseeability. Because this is contrary to the clear rule established in FELA case law, I dissent.
The trial court properly granted BN’s motion for summary judgment because there was no material issue of fact as to the foreseeability of the injury and the safeness of the wrecking bar.3 Clerk’s Papers (CP) at 179-82. A summary judgment motion requires that the moving party show the absence of an issue of material fact. Young v. Key Pharm., Inc., 112 Wn.2d 216, 225, 770 P.2d 182 (1989). This burden can be met by pointing out to the trial court the lack of evidence proving an element of the plaintiff’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). BN argued that Seeberger had presented no evidence as to the foreseeability of the injury. Indeed, there was no evidence that the use of the wrecking bar was unsafe, or that anyone could have foreseen that it was unsafe. The only evidence Seeberger provided was that an alternative and safer tool existed for this task, and that BN knowingly failed to provide it to him.
However, while a railroad has a duty to provide reasonably safe and suitable tools, Ragsdell v. Southern Pac. Transp. Co., 688 F.2d 1281, 1283 (9th Cir. 1982), it is well settled that “in FELA cases an employer is neither required to furnish the employee with the latest, best or most perfect appliance with which to work, nor to discard standard appliances already in use that are reasonably safe and suitable, even though later improvements have been discovered.” Soto v. Southern Pac. Transp. Co., 514 F. Supp 1, 4 (W.D. Tex. 1979), aff’d, 644 F.2d 1147 (1981). Accord Baltimore & Ohio R.R. v. Groeger, 266 U.S. 521, 45 S. Ct. *827169, 69 L. Ed. 419 (1925); Atlantic Coast Line R.R. v. Dixon, 189 F.2d 525 (5th Cir. 1951); Stillman v. Norfolk & W. Ry., 811 F.2d 834 (4th Cir. 1987). The existence of a safer or more suitable tool is irrelevant if it is not shown that the tool used is unsafe. Soto, 514 F. Supp. at 4. The question before the jury would not have been whether the existence of an alternative tool created a duty to provide it, but whether the tool actually used was reasonably safe. Still-man, 811 F.2d at 838. Seeberger presented no evidence that the tool was unsafe.
The majority is correct in asserting that the quantum of evidence needed to overcome a motion for summary judgment is substantially lower in a FELA case than in a normal negligence case. The plaintiff in a FELA case must present more than a scintilla of evidence on each element of the case, but not much more. Aparicio v. Norfolk & W Ry., 84 F.3d 803, 810 (6th Cir. 1996). Even slight evidence will suffice. Harbin v. Burlington N. R.R., 921 F.2d 129, 131 (7th Cir. 1990). Regardless of what the quantum is, however, Seeberger failed to meet it. He presented no evidence that the wrecking bar was unsafe—not even a scintilla.4
Seeberger argued primarily that because a safer tool existed for the task, BN should have foreseen the injury. That argument misstated the law. Seeberger also argued that because the bar did not fit snugly in the hole it was not a safe tool for the job. Resp’t’s Supplemental Br. at 9. The trial court considered Seeberger’s testimony that the bar was loose in the socket, and rightly concluded that this *828was not evidence that would enable a jury to determine that the bar was unsafe. Seeberger did not testify that this loose fit was the cause of the slip, but merely that it could have been the cause. Moreover, no one, not even Seeberger, concluded that the loose fit made the bar an unsafe tool for the job. There was no evidence to that effect.5
The trial court’s decision to grant summary judgment is consistent with other FELA cases. For example, the court in McGinn v. Burlington Northern Railroad, 102 F.3d 295 (7th Cir. 1996), upheld a grant of summary judgment for the defendant because of the lack of evidence showing the foreseeability of the harm. In that case, a railroad brakeman was injured when he tripped over his own baggage in a dark cabin car. He alleged that the railroad was negligent in not providing a luggage rack. The court upheld the finding that there was no evidence that the railroad could foresee that the lack of a luggage rack would create a hazard. Id. at 301. The court noted that although there is a lenient standard for surviving summary judgment in a FELA case, “[ljeniency has its limits. The plaintiff must still present some evidence of negligence.” Id. at 300.
In Williams v. National Railroad Passenger Corp., 161 F.3d 1059 (7th Cir. 1998), a conductor sued under FELA when a sliding door failed to stay locked open and slammed on his head. The court upheld a grant of summary judgment for the railroad because the plaintiff failed to show that the injury was foreseeable. The court noted that FELA is not an insurance statute, and that a plaintiff must offer evidence proving the common law elements of negligence. Id. at 1061-62. A plaintiff who seeks to prove that the railroad breached its duty to maintain a reasonably safe workplace must show circumstances that “ ‘a reasonable person would foresee as creating a potential for harm.’ ” Id. at 1062 (quoting McGinn, 102 F.3d at 300). The court noted that most other circuits equate foreseeability with *829notice, either actual or constructive. The Williams court found no evidence of either actual or constructive notice because the plaintiff offered no evidence that the door was defective, or that the railroad could have possibly discovered a defect on inspection. Similarly, Seeberger presented no evidence that the bar was unsafe or that BN had actual or constructive notice of the potential for injury.
In Soto v. Southern Pacific Transportation Co., 514 F. Supp. 1 (W.D. Tex. 1979), aff’d, 644 F.2d 1147 (5th Cir. 1981), the Court of Appeals upheld a judgment n.o.v. for the defendant in a FELA action. While that case did not involve a motion for summary judgment, it does concern the sufficiency of evidence needed to put the issue of foreseeability to a jury in a FELA case. The plaintiff was injured while emptying a diesel pit using a wheelbarrow.-. Id. at 3. He alleged that the railroad should have allowed him to use an alternative method of cleaning the pit that was safer than the wheelbarrow method. Id. at 4. The court noted that the jury verdict would have established a rule that wheelbarrows are not reasonably safe. Soto, 644 F.2d at 1148. Although there were more advanced methods of performing the task, there was no evidence that the wheelbarrow method was unreasonably unsafe. Id. The plaintiffs evidence was therefore insufficient to place the issue of foreseeability before the jury.
In the absence of evidence showing the foreseeability of the harm, that question can be taken away from the jury and decided as a matter of law. In this case, Seeberger offered no evidence that the tool was unsafe, or that BN could have foreseen the harm. It is not enough to allege that the working conditions or tools were unsafe simply because the injury occurred. The plaintiff must offer some evidence that the tool is inherently unsafe in order to survive summary judgment. Given the absence of any such evidence, the trial court properly granted summary judgment.
BN did not argue, as the majority asserts, that because Seeberger had been using the tool this way for 20 years *830without injury and did not consider it dangerous, the injury was not foreseeable. The grant of summary judgment did not turn on the fact that Seeberger did not foresee the injury, but on the total lack of evidence as to the dangerousness of the tool. BN was merely pointing out what Seeberger had failed to show. Seeberger’s inexperience with the tool, previous injuries from its use, or even his own belief that the tool was unsafe might have been evidence of foreseeability. By noting the absence of such evidence, BN was not arguing for a “subjective” test of foreseeability as the majority suggests. It was simply pointing out what Seeberger had failed to show, which was its burden on summary judgment.
The majority rests its decision on the policy behind FELA that favors jury trials. Majority at 823-24. However, even the strongest policy considerations and humanitarian purposes behind FELA cannot compensate for a total lack of evidence. This is not a strict liability statute, but by sending the issue of foreseeability to the jury without any evidence, the majority allows the jury to treat it as such. The trial court’s grant of summary judgment should be affirmed.
Guy, C.J., concurs with Madsen, J.

Burlington Northern moved for summary judgment on two grounds, one of which was the absence of a material issue of fact on the foreseeability of the harm. Alternatively, BN argued that Seeherger’s negligence claim was speculative. The trial court did not explain on what basis it granted summary judgment, however both are strong arguments.


Even if the existence of a safer and more suitable tool is relevant to the foreseeability of the injury, it is not clear that in this case the alternative tools were safer or more suitable for the task. Seeberger presented evidence of the existence of two alternative tools for this job. One was a power tool which was suitable for use only at an industry plant because of its size. Seeberger was working from a road truck in the field, and it would not have been possible for him to use such a power tool. The second type of tool was a curved bar that fit more snugly into the elliptical sockets than did the straight and pointed bar. After the incident, Seeberger requested that BN provide these tools. BN complied, but not because the curved bars were safer than the wrecking bars. Seeberger’s supervisor testified that he did not think that the curved bars were safer than the straight bars. CP at 137.


Seeberger did not rely heavily on this argument before the trial court. In fact, he even neglected to offer this argument in his memorandum in opposition to summary judgment. Presumably, he knew that it was not enough in itself to establish that the wrecking bar was unsafe, or that the injury was foreseeable.